United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                    November 29, 2010

                                         Before


                             FRANK H. EASTERBROOK, Chief Judge

                             RICHARD A. POSNER, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge



No. 10-1347
                                                        Appeal from the United
UNITED STATES OF AMERICA,                               States District Court for the
      Plaintiff-Appellee,                               Eastern District of Wisconsin.

             v.                                         No. 07-CR-171
                                                        Lynn Adelman, Judge.
DAVID S. SZYMUSKIEWICZ,
      Defendant-Appellant.




                                          Order

      The opinion of this court issued on September 9, 2010, is amended as follows:

             Page 8, delete the entire paragraph beginning on the bottom of this page
      starting with, “In saying that . . .”

             Page 9, delete the entire paragraph beginning on the bottom of this page
      starting with, “The Stored Communication Act . . .”